Citation Nr: 1221146	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a head injury, to include facial scarring, headaches and dizziness.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims was later transferred to the Indianapolis, Indiana RO. 

In a May 2012 written brief, the Veteran's representative asserted that service connection was warranted for hearing loss disability. The RO has not yet adjudicated whether hearing loss is service-connected.  Accordingly, this issue is referred to the RO for further action.  

With regard to the Veteran's claim for residuals of a head injury, the Board observes that a claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  With this is mind, the Board has amended the claim for service connection of residuals of a head injury to include to include facial scarring, headaches and dizziness, as the Veteran has described these symptoms as residuals of a head injury.  Id.  

The issues of entitlement to service connection for tinnitus and residuals of a head injury, to include facial scarring, headaches and dizziness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right shoulder disability was neither incurred during service nor otherwise attributable thereto.  


CONCLUSION OF LAW

Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2007.

VA has obtained the Veteran's service treatment records and offered the Veteran assistance in obtaining evidence.  He requested VA's assistance in obtaining any evidence related to his claimed shoulder injury and VA attempted to obtain private medical records on his behalf, but VA received a negative response to its request.  As these records are unavailable, no further notice or development is necessary in this regard.  38 C.F.R. § 3.159(c)(1).  A VA examination is not necessary to decide the claim as there is adequate evidence to decide it, particularly the service treatment records, and, as explained below, the evidence does not suggest that the Veteran incurred a right shoulder disability in service, or that any such disability is otherwise attributable thereto.  .  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When the Veteran initially filed his claim, he indicated that he sought service connection for a right shoulder disability.  He particularly indicated that the injury occurred in 1966 and that he had received treatment for such an injury from then through 1999.  See VA Form 21-526. 

By way of background, the Board notes that in May 1966 the Veteran was injured when he was struck on the head with a hydraulic pump over the left side of his face.  The notes associated with this incident disclose no complaints or diagnosis of any right shoulder injury or pathology.

While the Veteran complained of left shoulder pain in December 1966, a review of the Veteran's service treatment records discloses no complaints regarding the right shoulder.  "Pain in shoulder" was assessed in December 1966 and the Veteran was prescribed a sling for 2 days and advised to follow up as needed, but no clinical records document any follow up visits related to the shoulders.  Subsequent service treatment records disclose no complaints or diagnoses regarding the right shoulder.  Upon separation examination in September 1968, clinical evaluation of the Veteran's upper extremities and musculoskeletal system was normal.  Moreover, the Veteran denied having had a history of painful or "trick" shoulder.  See September 1968 report of medical history.  

The Veteran claims that he incurred a disability of the right shoulder in service, apparently due to the December 1966 complaint of shoulder pain, as well as the documented May 1966 facial injury.  He also seeks to attribute disability of the shoulder to an in-service injury incurred while playing intramural sports.  See October 2008 Representative's statement.  However, he has presented no clinical evidence of any currently diagnosed shoulder disability despite his assertion that he was treated for such condition for several decades following his service separation.  

The Board acknowledges that the Veteran claims that he received continuous treatment from 1966 to 1999 for shoulder problems, and this indicates that he is claiming continuing symptomatology.  However, the Board does not find that the Veteran's reports of a continuity of symptoms are credible.  Despite the Veteran's implicit assertion that he received treatment from 1966 and on, which notably includes roughly 2 years of active service, the record contradicts this statement.  Indeed, the service treatment records show no complaints regarding either shoulder following the single 1966 left shoulder complaint, clinical examination of the shoulders was normal at separation and, most notably, the Veteran then denied having a history of shoulder pain or a "trick" shoulder.  Moreover, the service records contradict his claim that he injured his right shoulder when he was hit in the face with a hydraulic pump.  The contemporaneous record, while noting treatment for other complaints related to this injury, make no reference to the Veteran's right knee.  It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The appellant's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  As the Veteran's reports are contradicted by the record, and in particular his own statements denying symptoms related to his right knee at service discharge combined with normal physical findings, the Board finds his statements regarding a continuity of symptoms since service lack credibility and are therefore of no probative value.  

With respect to competent evidence of a current right shoulder disability, there is scant, if any, evidence of a current disability of either shoulder.  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Indeed, the only such evidence of record is the Veteran's own report of having pain of the shoulders, which he is competent to relate.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Furthermore, with respect to in-service incurrence or aggravation of a disease or injury, the Board acknowledges that the service treatment records disclose a single complaint of pain in the left shoulder.  However, subsequent service treatment records document no chronic disorder of either shoulder.  Indeed, clinical evaluation was normal on separation and the Veteran denied a history of shoulder problems.  

Finally, with respect to medical nexus, the question presented, i.e. the relationship, if any, between the Veteran's claimed shoulder disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As noted above, the Veteran's assertions of continuing symptomatology and treatment are lacking in credibility and cannot serve to substantiate the claim in this regard.  

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits)

Indeed, there is no medical evidence of record showing that the Veteran has a disability of the shoulders disability related to service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, in this case, the assertion as to whether the Veteran has disability of the shoulders related to service is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  While the Veteran has complained of right shoulder pain, he has not asserted that he dislocated that shoulder during service.  Indeed the Veteran makes no assertions regarding any fact capable of lay observation that could substantiate the claim other than generally indicating that he injured it.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his currently claimed disability.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Although the Veteran is competent to report what he experienced during service, he is not competent to ascertain the etiology of his claimed disability, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives no weight to the Veteran's assertions.

Based on the foregoing, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a disability of either shoulder is not warranted.

In closing, the Board notes that service connection may also be granted for arthritis if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, there appears no diagnosis of arthritis in the record and the Veteran has not asserted such.  Accordingly, the presumptive regulations are inapplicable in the present case.  


ORDER

Entitlement to service connection for a right shoulder disability is denied.


REMAND

The Veteran initially filed for service connection of tinnitus.  In furtherance of substantiating his claim he was afforded two VA examinations in September 2007.  One examination was conducted by an audiologist and the other by a doctor and both addressed etiology in regards to the Veteran's May 1966 head injury.  

The VA audiologist concluded that it was at least as likely as not that the Veteran's tinnitus was attributable to the May 1966 head injury and that "military noise may also be a factor" in the Veteran's tinnitus.  

On the other hand, the VA physician concluded that the condition was not attributable to the in-service history of head injury as the trauma was remote from the auditory nerve and did not involve a fracture of bones to the auditory nerve.  The examiner also noted that it would be extremely unlikely for one to have bilateral tinnitus with a unilateral injury.  However, the examiner did not comment on whether in-service military noise exposure resulted in the Veteran's current tinnitus.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  When a medical examination report does not contain sufficient detail the adjudicator is required to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).

The VA examinations are inadequate to decide the claims for service connection of tinnitus.  Notably, the audiologist rendered opinion that military noise exposure "may" be responsible for the Veteran's tinnitus, which indicates that further examination is necessary to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the claim must be remanded.  38 C.F.R. § 4.2.

Lastly, the Board also finds that the claim for service connection of residuals of a head injury, to include facial scarring, headaches and dizziness, must be remanded for further examination.  The September 2007 VA examination notes that the Veteran denied "any current treatment for tinnitus, headaches or dizziness," but does not rule out that the Veteran had these conditions; indeed, tinnitus has been assessed.  The VA examiner did not address the Veteran's claimed headaches and dizziness.  Thus, the examination report is inadequate and must likewise be returned.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed tinnitus.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiners should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that tinnitus is attributable to service, including the Veteran's history of head injury or noise exposure experienced in service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed residuals of a head injury to include headaches, dizziness, tinnitus and bilateral hearing loss.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any residuals of a head injury (to include headaches, dizziness, bilateral hearing loss and tinnitus, as well as any other assessed residuals) are attributable to service, including the Veteran's history of head injury, outlined above.

With respect to the skin, the examiner is asked to comment on the presence of any scarring associated with the May 1966 facial laceration.  In any event, un-retouched color photographs of the Veteran's face should be obtained and associated with the claims file.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, at Note (3) (2011).

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


